Citation Nr: 0334548	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  98-13 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from February to April 
1960, and from December 1962 to December 1967.   

This matter came before the Board of Veterans' Appeals from a 
May 1998 decision by the RO that new and material evidence 
had not been received to reopen a previously denied claim of 
service connection for PTSD.  

In April 1999, a hearing was held before a Veterans Law Judge 
at the RO (i.e. a Travel Board hearing), and in a September 
1999 decision, the claim of service connection for PTSD was 
reopened and remanded to the RO for further development.   

In August 2002, VA informed the veteran that the Veterans Law 
Judge who presided over the April 1999 hearing was no longer 
employed at the Board and that he was entitled to another 
hearing before a different Veterans Law Judge, who would 
participate in any decision made on his appeal.  

Thereafter, the veteran opted for another Travel Board 
hearing, and one was scheduled for October 2003.  The 
veteran, however, failed to appear for this hearing.  





REMAND

The veteran and his representative contend that the veteran 
suffers from PTSD related to his military service.

Initially, it is noted that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) and the regulations 
implementing it are applicable to the veteran's claim.  

This law, enacted during the course of this appeal, 
essentially eliminated the well-grounded requirement (i.e. 
that a claimant was required to submit a well-grounded claim) 
and modified VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§ § 3.159(a)-(c) (2003).  

VA in this regard is required to notify the claimant and the 
claimant's representative, if any, of the evidence necessary 
to complete the application for the benefit sought, as well 
as of its efforts to procure relevant evidence.  As well, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002).  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106.  

A claim may be decided without providing additional 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See 38 U.S.C.A. § 5103A (West 2002).  

Regarding this claim, it is noted that in March 2002 the RO 
sent the veteran a letter that was intended to comply with 
the notification requirements of the VCAA.  [Parenthetically, 
this letter addressed two other claims the veteran had filed, 
but did mention the PTSD claim.]  However, this notification 
is defective because the veteran was not clearly informed of 
the time limit for submitting information or evidence under 
38 U.S.C.A. § 5103(b).  

Specifically, the RO informed the veteran that it would 
decide his claims on the evidence of record if he did not 
respond within 30 days but also essentially informed him that 
he would be afforded a period of one year in which to submit 
the requested evidence and information.  

In any event, the Board is of the opinion that at this point 
further development of this claim is required prior to 
appellate adjudication.  

In this regard, it is noted that while the veteran has 
indicated, in a statement of March 1998 and during the April 
1999 hearing, that he experienced certain stressful events in 
the Republic of Vietnam in late 1968, the objective evidence 
indicates that he actually separated from service in December 
1967.  

Clarification in this regard would be helpful prior to 
further appellate adjudication, because, among other things, 
the Department of the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) used these dates in providing 
information to the RO in a prior development request.  

In view of the above, these claims are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to send the veteran and his 
representative a letter providing the 
notice required under 38 U.S.C.A. § 5103.  
The RO should inform the veteran that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  The RO should also request that the 
veteran submit another statement 
detailing his alleged stressors and 
providing dates they occurred, pointing 
out that the objective evidence indicates 
that he separated from service in 
December 1967.  

3.  Then, the RO should forward any 
additional stressor information received 
(i.e. in addition to the information 
presented in the April 18, 2000 letter 
from the RO, with attached memorandum) to 
USASCRUR and request that that 
organization attempt to verify the 
claimed stressors.  

4.  The RO should then undertake any 
other indicated development, to include 
any additional examination(s) deemed 
appropriate based on any evidence 
received in response to the requests 
noted in the above paragraphs.  

5.  Then, after providing the veteran and 
his representative with the appropriate 
time to submit additional evidence - see 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir., 
September 22, 2003)) - the RO should 
review all of the evidence of record, 
including any new evidence, and 
readjudicate the above listed claim on 
appeal.  If the benefits sought on appeal 
are not granted an appropriate 
Supplemental Statement of the Case should 
be furnished to the veteran and his 
representative.  They should also be 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




